Hodges, J.
Plaintiffs in error, having been convicted in the city court of violating the prohibition law, and having filed a motion for a new trial, which was pending, applied for bail, and on this application the judge passed the following order: “The above and foregoing read and considered. The above defendants, each and all, have heretofore given the courts of Laurens county, and the municipal authorities of Dublin, much trouble, for having violated the prohibition laws of Georgia, and being notoriously and publicly recognized and familiarly known as the leading blind-tigers of the county, and the court being satisfied that to let the defendants out on bond would virtually amount' to a permit to the defendants to perpetuate and continue the unlawful sale of whisky, to the annoyance and disturbance of the peace and tranquillity of the community, and [it] being no uncommon thing for the defendants to have their bonds forfeited heretofore for the violation of the prohibition laws, and for other reasons satisfactory to the court, it is ordered and adjudged that the request for bail, as set forth in the above and foregoing petition, be and the same is hereby denied.” There was no abuse of discretion on the part of the presiding judge in this ease. Jernagin v. State, 118 Ga. 307 (45 S. E. 411), and cases cited. Judgment affirmed.